Citation Nr: 0531149	
Decision Date: 11/18/05    Archive Date: 11/30/05	

DOCKET NO.  04-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a low back disorder, 
including degenerative arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
April 1976 to April 1979 and from January 1991 to May 1991, 
expressed disagreement and appealed the decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent medical evidence of record relates current 
chronic recurrent lumbar sprain/strain with degenerative 
arthritis to the veteran's military service.  


CONCLUSION OF LAW

Lumbar sprain/strain with degenerative arthritis was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, a letter dated in April 2003 specifically 
informed the veteran of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the veteran's appeal, the veteran cannot be prejudiced by 
any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

B.  Evidence 

A February 1977 service medical record showed that the 
veteran was seen for complaints of back pain and was 
diagnosed with a "back problem of long standing."  In 
October 1977, the veteran complained of lower back pain after 
a fifteen-mile march.  Physical examination of the back at 
that time was normal, but the examiner noted that the veteran 
had a possible muscle strain.  The next day, the veteran 
reported left-sided back pain and muscle soreness and the 
examiner noted a possible low-grade spasm.  

In January 1979, the veteran again complained of back pain 
and reported that he experienced intermittent lower back pain 
since the age of seventeen.  He denied any trauma.  The 
veteran also reported midline point tenderness and pain at 
L5-S2.  The examiner's impression was that the veteran had a 
chronic mechanical lumbar sprain.  Thereafter, during the 
veteran's February 1979 separation from service examination, 
the examiner reported that the veteran's spine was normal; 
however, in the Report of Medical History portion of that 
examination, the veteran reported that he experienced 
recurrent back pain.   

In November 1984, the veteran underwent a reserve service 
physical examination that revealed the veteran's spine was 
normal; however, the Report of Medical History portion of the 
examination again noted that the veteran experienced 
recurrent back pain.  

The veteran's VA medical records dated in February 1984, 
March 1984 and May 1984 noted that the veteran was seen for 
complaints of back pain apparently due to non-orthopedic 
pathology including urinary problems such as urethritis.  

Thereafter, the veteran underwent another reserve service 
physical examination in October 1987 that noted that the 
veteran's spine was normal.  In the Report of Medical History 
portion of that examination, the veteran marked "no" in 
response to the question of whether he currently or 
previously experienced recurrent back pain.      

The veteran underwent a service redeployment medical 
examination in March 1991 in which his spine was noted as 
normal.  The examiner reported that the veteran had chronic 
problem back pain prior to mobilization, but it had resolved.  
On the Report of Medical History portion of the examination, 
the veteran reported a history of recurrent back pain.  
Additionally, handwritten examination notes dated in May 1991 
on this document indicated that the veteran had back pain 
with prolonged standing and was on a profile limiting his 
lifting or excessive bending; and that the veteran did not 
have health problems since mobilization.  A May 1991 
Statement of Medical Examination and Duty Status Report 
indicated that the veteran complained of low back pain 
resulting from an injury while carrying luggage in January 
1991.  However, the claims file does not contain any records 
regarding this incident.  
       
VA records dated in May 1992 show that the veteran was seen 
for complaints of back pain apparently including due to 
prostatitis and/or urethritis.  In September 1994, the 
veteran was seen for lower back pain of one day's duration.  
The veteran reported that he had been in a motor vehicle 
accident eight to nine months before and had received therapy 
for back pain at that time.  The VA unsuccessfully attempted 
to obtain a copy of the veteran's private medical records 
regarding this incident.
 
In June 2003, the veteran underwent a VA examination in which 
the examiner noted one specific instance of back pain in 1979 
from the veteran's service medical records.  The examiner 
diagnosed the veteran with degenerative arthritis of the 
lumbar spine, and opined that it was more likely than not 
that the veteran's degenerative arthritis was related to the 
1994 motor vehicle accident and not the October 1977 back 
injury in service.  Thereafter, service connection for 
degenerative arthritis of the lumbar spine was denied on the 
basis that no diagnosis of a chronic disabling condition was 
noted in service; therefore, the veteran's back problems were 
acute and transitory.  

In July 2003 and September 2003, the veteran submitted 
statements in which he reiterated that he continued to 
experience pain after injuring his back during basic 
training, and that he re-injured his back in 1991 during his 
reserve service.  He asserted that his 1991 accident 
aggravated his preexisting back injury, and denied that his 
current condition was the result of the subsequent automobile 
accident.  

In June 2005, the BVA referred the veteran's claim for a 
medical expert opinion pursuant to VHA Directive 2000-049.  
In doing so, the Board observed that the June 2003 VA 
examiner may not have reviewed all of the service records 
associated with the veteran's claims file since this report 
referenced only one specific instance of back pain in 1979.  

In June 2005, a board certified orthopedic surgeon reviewed 
the veteran's claims file at the BVA's request in order to 
render an opinion as to the nature of the veteran's current 
back disorder and whether it was at least as likely as not 
causally or etiologically related to service.  After 
preparing an abstract of the veteran's medical information 
from February 1977 to June 2003, the examiner reported that 
the veteran has a chronic recurrent lumbar sprain/strain with 
degenerative disc disease that is related to the 
symptomatology shown in the veteran's service medical 
records, and that the symptoms began from the veteran's first 
period of service.  The examiner reported that the veteran's 
degenerative arthritis is causally related to the 
symptomatology shown in the service medical records.  Based 
on his knowledge and experience, the examiner opined that it 
is more likely than not that the veteran's initial injury 
(during his initial period of service) precipitated a back 
injury which, with repeated episodes of flare-ups, led to his 
current state of chronic low back pain and degenerative disc 
disease.  

With regard to the question of aggravation, the examiner 
reported that the veteran entered his second period of 
service with the preexisting back disorder of chronic lumbar 
sprain/strain that began during the first period of service.  
Over the passage time with repeated episodes of low back pain 
"flare-ups," there was an increase in severity of the 
preexisting back disorder that was due to a combination of 
aggravation in service and the natural progression of the 
disorder.  The examiner could only resort to speculation to 
determine whether the aggravation in service or natural 
progression of the disease produced the majority of the 
causes of the prognosis.  However, based upon his experience 
and knowledge, he opined that each was equal (50 percent) in 
causation of progression.  

C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that the more 
persuasive and credible evidence supports the assertion that 
the veteran's current low back disorder is related to his 
service.  The Board specifically finds the June 2005 medical 
opinion to be more persuasive than the June 2003 examination 
report as it was provided by a board certified orthopedic 
surgeon who reviewed the veteran's claims file and provided 
an extensive abstract of the veteran's medical information.  
While the June 2003 examiner opined that it was more likely 
than not that the veteran's degenerative arthritis was 
related to the 1994 motor vehicle accident and not the 
October 1977 back injury while in service, this opinion 
referenced only one specific instance in service regarding 
the veteran's back pain.  It did not address earlier or later 
dated medical records that indicated the veteran complained 
of back pain.  As the 2005 opinion appears to be more 
comprehensive in light of the evidence reviewed, the Board 
accords greater probative weight to that opinion.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the evidence supports service 
connection for lumbar sprain/strain with degenerative 
arthritis for the reasons discussed above.  The veteran's 
appeal is granted.  




ORDER

Service connection for lumbar sprain/strain with degenerative 
arthritis is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


